                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8
                                           MASA NATHANIEL WARDEN,
                                   9                                                           Case No. 19-cv-00675-DMR (PR)
                                                        Plaintiff,
                                  10
                                                  v.                                           ORDER OF TRANSFER
                                  11
                                           W. WILLIAMS, et al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14             Plaintiff, who is currently in custody at the California Health Care Facility, has filed a pro

                                  15   se civil rights action pursuant to 42 U.S.C. § 1983. Dkt. 1. Plaintiff has also consented to

                                  16   magistrate judge jurisdiction in this action. Id. at 4. He has not filed a completed in forma

                                  17   pauperis application.

                                  18             Plaintiff’s claims stem from incidents involving the Redding Police Department that
                                       occurred in the City of Redding, which is in Shasta County. Thus, the acts complained of
                                  19
                                       occurred in Shasta County, which lies within the venue of the Eastern District of California, and it
                                  20
                                       appears that Defendants reside in that district. Venue, therefore, properly lies in that district and
                                  21
                                       not in this one. See 28 U.S.C. § 1391(b).
                                  22
                                                Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this action is
                                  23
                                       TRANSFERRED to the United States District Court for the Eastern District of California.1 The
                                  24
                                       Clerk of the Court shall transfer the case forthwith.
                                  25
                                                If Plaintiff wishes to further pursue this action, he must complete the in forma pauperis
                                  26
                                  27
                                       1
                                  28     Venue transfer is a non-dispositive matter and, thus, it falls within the scope of the jurisdiction of
                                       the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(A).
                                   1   application required by the United States District Court for the Eastern District of California and

                                   2   mail it to that district.

                                   3           IT IS SO ORDERED.

                                   4   Dated: March 28, 2019

                                   5                                                    ______________________________________
                                                                                        DONNA M. RYU
                                   6                                                    United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        MASA NATHANEIL WARDEN,
                                   4                                                          Case No. 4:19-cv-00675-DMR
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        W. WILLIAMS, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on March 28, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Masa Nathaneil Warden ID: BH 1647
                                       Cal Health Care Facility
                                  18   P.O. Box 32290
                                       Stockton, CA 95213
                                  19

                                  20   Dated: March 28, 2019

                                  21
                                                                                          Susan Y. Soong
                                  22                                                      Clerk, United States District Court
                                  23

                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      Ivy Lerma Garcia, Deputy Clerk to the
                                                                                          Honorable DONNA M. RYU
                                  27

                                  28
                                                                                          3
